IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-84,786-01 & 84,786-02


                    EX PARTE JEFFREY SHAWN POINTER, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
       CAUSE NOS. CR07-300A & CR07-301A IN THE 235TH DISTRICT COURT
                           FROM COOKE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

manslaughter and aggravated assault and sentenced to twenty-five years’ imprisonment on each

count. He did not appeal his convictions.

       Applicant contends, among other things, that trial counsel failed to investigate whether his

prior convictions from Arkansas alleged in the indictments could enhance his sentences. On June

8, 2016, we remanded these applications for a response from trial counsel and findings of fact and

conclusions of law from the trial court. On remand, the trial court made findings and conclusions and
                                                                                                      2

recommended that we grant Applicant a new punishment hearing.

        We believe that the record is not sufficient to resolve Applicant’s claim. Applicant has

alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984);

Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make further findings and conclusions as to whether Applicant’s

Arkansas probated convictions are considered final under Arkansas law. See Ramos v. State, 351
S.W.3d 913, 915 (Tex. App.—Amarillo 2011) (“[W]e use the law of the jurisdiction from which

the conviction arose to determine its finality for purposes of enhancement in Texas”). The trial court

shall also make any other findings and conclusions that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 9, 2016
Do not publish